DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/29/2021.  

 ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/29/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

CLAIM OBJECTIONS
	Claim 1 is objected to for the minor informality of reciting “pushing an entry contained the valid way to the victim buffer” at line 8 of the claim, believed to mean, “pushing an entry contained in the valid way to the victim buffer.”  Appropriate correction is required.

REJECTIONS NOT BASED ON PRIOR ART
     DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites “the victim buffer is implemented as flip-flops and without error protection to reduce delay in any pipeline stage accessing the victim buffer.”  Applicant cites paragraphs 0012-0014 as providing support for this amendment, but there is no mention of reducing (or eliminating) delay in a pipeline stage at this section, or in any section of the specification.  Therefore, the element of “to reduce delay in any pipeline stage accessing the victim buffer” is new matter.  Claim 10 has a similar issue regarding the limitation “to eliminate delays resulting from access associated with the victim buffer in a pipeline stage.”  
The examiner further notes that these limitations (“to reduce delay in any pipeline stage accessing the victim buffer” in claim 1 and “to eliminate delays resulting from access associated with the victim buffer in a pipeline stage” in claim 10) are directed to intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

REJECTIONS BASED ON PRIOR ART

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 5,944,815) in view of Rankin et al (US 2003/0135696), Solihin (US 2014/0281336),  Moloney et al (US 2015/0046677) and Liu et al (US 2014/0258811).
	Regarding Claim 1, Witt teaches a method for managing a directory, the method comprising: 
	allocating a way in a tag filter for an incoming transaction (step 80 of Fig. 4, and the data cache may be one-way set associative [direct mapped], therefore a way is allocated, C8 L10-16); 
	pushing an entry contained in the valid way to victim buffer (“A victim cache [buffer] is used to store cache lines which are selected for replacement from data cache 14, instead of discarding the cache lines entirely,” C5 L52 – C6 L3, and because the cache lines contain address and tag data (Fig. 3), the cache lines are a “directory entry”);
	selecting an entry from the victim buffer for a removal; removing the entry from the victim buffer (when a victim buffer hit occurs at step 78 of Fig. 4, an entry is removed). 	
	However, Witt does not explicitly teach issuing a recall transaction when the way in the tag filter is valid and a victim buffer is full in order to free up the victim buffer for the incoming transaction.
	Rankin teaches issuing a recall transaction when the way in the tag filter is valid and a cache is full in order to free up the victim buffer for an incoming transaction.
 (the recall transaction corresponding to a writeback [WB], which recalls a valid entry from a cache to memory, freeing up space for other cache lines, Paragraph 0032, and each cache line is a tag filter entry because it contains a tag which filters the possible cache locations, Paragraph 0029);	

	Further, the cited prior art does not teach “reclaiming a pointer entry by a free list manager when the entry from the victim buffer is removed, thereby freeing up the way in the tag filter.”
	Solihin teaches reclaiming a pointer entry from by a free list manager when the entry is removed (claim 3, where the entry corresponds to the “de-allocated chunk of memory” and the free list manager corresponding to the element that adds the pointers to the free list).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the reclaiming of Solihin in the cited prior art, thereby freeing up the way in the tag filter, so that cache elements that no longer contain valid entries can be reused.
	Further, the cited prior art fails to explicitly teach “wherein the victim buffer is implemented as flip-flops.”
	Moloney teaches implementing a buffer using a flip-flop (Paragraph 0067).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim buffer of the cited prior art using flip-flops, as taught by Moloney, because of the wide availability of flip-flops.
	Further, the cited prior art fails to teach the victim buffer is implemented “without error protection to reduce delay in any pipeline stage accessing the victim buffer.”  
	Liu teaches implementing a memory circuit without error protection to reduce delay in any pipeline stage accessing the memory circuit (Paragraph 0088, where error protection/ECC logic is disabled, and delay is discussed on Paragraph 0038).
	It would have been obvious to a person having ordinary skill in the art at the time the (Paragraph 0038 of Liu).

	Regarding Claim 2, the cited prior art teaches the method of claim 1 further comprising configuring the victim buffer (“Victim cache 26 may be configured, for example, as an N entry first-in, first-out ( FIFO) buffer,” C5 L53 – C6 L3 of Witt). 
	Regarding Claim 4, the cited prior art teaches the method of claim 1, further comprising associating the victim buffer with a tag filter (each cache line is a tag filter entry because it contains a tag which filters the possible cache locations, Paragraph 0029 of Rankin). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Rankin, Solihin, Moloney, Liu and Okpisz (US 6,324,622).
	Regarding Claim 3, the cited prior art teaches the method of claim 2, but does not explicitly wherein the victim buffer includes information about owner agents and share agents. 
	Okpisz teaches including information about owner agents and share agents (C1 L61 – C2 L4).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the information about owner and share agents of Okpisz in the cited prior art in order to track which cache lines are shared.


Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Witt (US 5,944,815) in view of Moloney et al (US 2015/0046677) and Liu et al (US 2014/0258811).
	Regarding Claim 5, Witt teaches a method for handling recall transactions, the method comprising: 
	receiving a command at a directory (the directory corresponding to the data cache 14 of Fig. 1, which is a directory of cache lines); 
(step 76 of Fig.4, allocation is required if the determination is “No,” and if the command had a match in the tag (“tag filter” corresponding to the collection of entries in the data cache, one of which is shown on Fig. 3), there would be a match, particularly in the “index portion” of the tag, C9 L10-35);
	 allocating a way in the tag filter when the command does not have a match in the tag filter (step 80 of Fig. 4, and the data cache may be one-way set associative [direct mapped], therefore a way is allocated, C8 L10-16); and
	if the way in the tag filter is valid, then pushing an existing entry in the way to a victim buffer (step 100 of Fig. 5, also note Fig. 5 is a more detailed explanation of step 70 of Fig. 4), and initiating a write entry of a victim buffer entry from the victim buffer to the tag filter (step 78 of Fig. 4).
	However, the cited prior art fails to explicitly teach “wherein the victim buffer is implemented as flip-flops.”
	Moloney teaches implementing a buffer using a flip-flop (Paragraph 0067).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim buffer of the cited prior art using flip-flops, as taught by Moloney, because of the wide availability of flip-flops.
	Further, the cited prior art fails to teach the victim buffer is implemented “without adding error protection to the victim buffer during a pipeline stage.”  
	Liu teaches implementing a memory circuit without adding error protection during a pipeline stage (Paragraph 0088, where error protection/ECC logic is disabled).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim buffer of the cited prior art without error protection (as taught by Liu) in order to increase throughput (Paragraph 0038 of Liu).


	Regarding Claim 9, the cited prior art teaches the method of claim 5 further comprising the step of initiating a write entry, during a recall operation, to the tag filter without a push entry to the victim buffer (when a victim buffer hit occurs at step 76 of Fig. 4, an entry must be recalled [written] to memory in order to make room for other entries, and the tag portion 58 of Fig. 3 corresponds to the tag filter, as it is used to filter cache lines, and is used in the address). 
	Regarding Claim 10, Witt teaches a method comprising: 
	receiving a command at a directory (the directory corresponding to the data cache 14 of Fig. 1, which is a directory of cache lines); 
	determining if the command is a hit for a victim buffer entry in a victim buffer, (step 76 of Fig. 4); initiating a write entry from victim buffer’s way to a way of a tag filter (step 78 of Fig. 4, the tag filter corresponding to the data cache, which now has data being written to it); 
	determining if all of a plurality of ways of the tag filter are valid (“If the access is a hit in victim cache 26, then data cache 14 moves the cache line back into data cache 14 (displacing a line stored therein in a manner similar to a cache miss in data cache 14)”, C10 L17-24, and a determination is made of which ways are valid at steps 90 and 96 of Fig. 5, where a line is considered invalid if the count is not valid at steps 90 and 96, and C10 L39-49, where is indicated that multiple ways [lines] are checked for validity); 
	moving, when at least one way of the plurality of ways in the tag filter is invalid, the victim buffer’s way entry to the tag filter entry with the invalid way without pushing the invalid way's entry to the victim buffer (“If the access is a hit in victim cache 26, then data cache 14 moves the cache line back into data cache 14 (displacing a line stored therein in a manner similar to a cache miss in data cache 14),” C10 L17-24, and no push is made to the victim buffer if the count is not valid [i.e., “NO” at steps 90 and 96 of Fig. 5], and note that step 100 of pushing an entry onto the victim buffer is skipped in this case); and 
(“If the access is a hit in victim cache 26, then data cache 14 moves the cache line back into data cache 14 (displacing a line stored therein in a manner similar to a cache miss in data cache 14),” C10 L17-24, and step 100 of Fig. 5 is performed when all ways are valid at step 96 of Fig. 5, indicating a swap of data between the victim buffer and the tag filter, also see C10 L39-49).

	However, the cited prior art fails to explicitly teach “wherein the victim buffer includes flip-flops.”
	Moloney teaches implementing a buffer using a flip-flop (Paragraph 0067).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim buffer of the cited prior art using flip-flops, as taught by Moloney, because of the wide availability of flip-flops.
	Further, the cited prior art fails to teach the victim buffer is implemented “without adding error protection to the victim buffer to eliminate delays resulting from access associated with the victim buffer in a pipeline stage.”  
	Liu teaches implementing a memory circuit without error protection to eliminate delays resulting from access associated with the victim buffer in a pipeline stage (Paragraph 0088, where error protection/ECC logic is disabled, and delay is discussed on Paragraph 0038).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim buffer of the cited prior art without error protection (as taught by Liu) in order to increase throughput (Paragraph 0038 of Liu).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Moloney, Liu, and Bonwick et al (US 2007/0106847).
	Regarding Claim 6, the cited prior art teaches the method of claim 5 further comprising 
	Bonwick teaches a victim cache using pointers (Paragraph 0028).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim cache using pointers, as taught by Bonwick, in the cited prior art, thus updating a pointer manager each time an entry is added or removed, in order to easily track elements in the victim buffer.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Witt in view of Moloney, Liu, Bonwick et al (US 2007/0106847), and Nemes (US 5,893,120).
	Regarding Claim 8, the cited prior art teaches the method of claim 5 but does not explicitly teach compressing around a pointer of the victim buffer if the victim buffer entry gets removed from the victim buffer. 
	Bonwick teaches a victim cache using a linked list (Paragraph 0028).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim cache using pointers, as taught by Bonwick, in the cited prior art, thus updating a pointer manager each time an entry is added or removed, in order to easily track elements in the victim buffer.
	Nemes teaches removing an entry from a linked list by compressing around a pointer (“the remove procedure…operates to remove an element from the linked list by adjusting its predecessor’s pointer to bypass that element,” C6 L21-34).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the removal procedure of Nemes when removing victim buffer entries from the linked list of the cited prior art in order to quickly remove elements no longer contained in a victim cache.

Regarding Claim 11, the cited prior teaches the method of claim 10, but does not explicitly teach compressing around a pointer of the victim buffer if the victim buffer entry gets removed from the victim buffer. 
	Bonwick teaches a victim cache using a linked list (Paragraph 0028).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the victim cache using pointers, as taught by Bonwick, in the cited prior art, thus updating a pointer manager each time an entry is added or removed, in order to easily track elements in the victim buffer.
	Nemes teaches removing an entry from a linked list by compressing around a pointer (“the remove procedure…operates to remove an element from the linked list by adjusting its predecessor’s pointer to bypass that element,” C6 L21-34).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the removal procedure of Nemes when removing victim buffer entries from the linked list of the cited prior art in order to quickly remove elements no longer contained in a victim cache.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS

Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 1-4, 5, 6, 8, and 9 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.  However, a new rejection under 35 USC 112 has been made as noted above.
 
ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103



CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-6 and 8-11 have been rejected in the application.
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135